Exhibit 10.17

 

Execution Copy

 

 

Innovative Micro Technology, Inc.

 

PREFERRED STOCK PURCHASE AGREEMENT

 

Dated as of January 25, 2005

 

 

The offer and sale of the securities offered hereby have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or
qualified under any state or non-U.S. securities laws.  The securities are being
offered and sold in reliance on the exemptions afforded by Regulation D
promulgated under the Securities Act.  The securities may not be transferred or
resold without registration and qualification under the Securities Act and
applicable state and non-U.S. securities laws, unless an exemption from
registration and qualification under the Securities Act and such laws is then
available.

 

This agreement has not been filed with or reviewed or approved by the Securities
and Exchange Commission or by the attorney general or securities agency of any
state or non-U.S. jurisdiction.  None of the foregoing has passed upon or
endorsed the merits of this offering or the securities.  Any representation to
the contrary is illegal.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 Definitions

 

 

1.1

Definition of Terms.

 

 

1.2

Construction.

 

 

 

 

 

ARTICLE 2 Sale and Purchase of the Shares

 

 

2.1

Purchase and Sale of Shares.

 

 

2.2

Purchase Price.

 

 

2.3

Payment and Delivery of the Shares and Performance Warrants at Initial Closing.

 

 

2.4

Subsequent Closings.

 

 

 

 

 

ARTICLE 3 Representations and Warranties of the Company

 

 

3.1

Corporate Status.

 

 

3.2

Authority.

 

 

3.3

Capital Stock of the Company.

 

 

3.4

No Conflicts.

 

 

3.5

Reporting Status.

 

 

3.6

Financial Statements.

 

 

3.7

Absence of Undisclosed Liabilities.

 

 

3.8

Subsidiaries

 

 

3.9

Taxes.

 

 

3.10

Absence of Changes.

 

 

3.11

Litigation.

 

 

3.12

Compliance with Laws; Governmental Approvals and Consents.

 

 

3.13

Assets.

 

 

3.14

Contracts.

 

 

3.15

Product Warranties.

 

 

3.16

Intellectual Property.

 

 

3.17

Insurance.

 

 

3.18

Environmental Matters.

 

 

3.19

Employees, Labor Matters, etc.

 

 

3.20

Investors’ Percentage Ownership.

 

 

3.21

Brokers, Finders, etc.

 

 

3.22

Dealings with Affiliates.

 

 

3.23

Territorial Restrictions.

 

 

3.24

Effect of Transaction.

 

 

3.25

Antitakeover Provisions.

 

 

3.26

No Retention Agreements.

 

 

3.27

Real Property Holding Company.

 

 

3.28

Affiliated Group Liability.

 

 

3.29

Registration Rights.

 

 

3.30

Stockholders.

 

 

3.31

No Intervention.

 

 

3.32

Disclosure

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4 Representations and Warranties of Investors

 

 

4.1

Authorization, etc.

 

 

4.2

Brokers, Finders, etc.

 

 

4.3

Purchase Entirely for Own Account.

 

 

4.4

Investment Experience.

 

 

4.5 [a05-2510_1ex10d17.htm#a4_5DisclosureOfInformation__024351]

Disclosure of Information.
[a05-2510_1ex10d17.htm#a4_5DisclosureOfInformation__024351]

 

 

4.6 [a05-2510_1ex10d17.htm#a4_6Projections_024408]

Projections. [a05-2510_1ex10d17.htm#a4_6Projections_024408]

 

 

4.7 [a05-2510_1ex10d17.htm#a4_7AccreditedInvestor__024412]

Accredited Investor. [a05-2510_1ex10d17.htm#a4_7AccreditedInvestor__024412]

 

 

4.8 [a05-2510_1ex10d17.htm#a4_8RestrictedSecurities_024415]

Restricted Securities. [a05-2510_1ex10d17.htm#a4_8RestrictedSecurities_024415]

 

 

 

 

 

ARTICLE 5 Conditions Precedent
[a05-2510_1ex10d17.htm#Article5ConditionsPrecedent_024424]

 

 

5.1 [a05-2510_1ex10d17.htm#a5_1ConditionsToObligationsOfEach_024427]

Conditions to Obligations of Each Party.
[a05-2510_1ex10d17.htm#a5_1ConditionsToObligationsOfEach_024427]

 

 

5.2 [a05-2510_1ex10d17.htm#a5_2ConditionsToObligations_024436]

Conditions to Obligations of Investors.
[a05-2510_1ex10d17.htm#a5_2ConditionsToObligations_024436]

 

 

5.3 [a05-2510_1ex10d17.htm#a5_3ConditionsToObligations_024447]

Conditions to Obligations of Company.
[a05-2510_1ex10d17.htm#a5_3ConditionsToObligations_024447]

 

 

 

 

 

ARTICLE 6 Covenants [a05-2510_1ex10d17.htm#Article6Covenants_024451]

 

 

6.1 [a05-2510_1ex10d17.htm#a6_1MutualCovenantPublicAnnouncem_024454]

Mutual Covenant,
[a05-2510_1ex10d17.htm#a6_1MutualCovenantPublicAnnouncem_024454]

 

 

6.2 [a05-2510_1ex10d17.htm#a6_2CovenantsOfTheCompany__024457]

Covenants of the Company.
[a05-2510_1ex10d17.htm#a6_2CovenantsOfTheCompany__024457]

 

 

6.3 [a05-2510_1ex10d17.htm#a6_3CovenantsOfInvestor__024502]

Covenants of Investor. [a05-2510_1ex10d17.htm#a6_3CovenantsOfInvestor__024502]

 

 

 

 

 

ARTICLE 7 Indemnification [a05-2510_1ex10d17.htm#Article7Indemnification_024508]

 

 

7.1 [a05-2510_1ex10d17.htm#a7_1CompanyIndemnification__024509]

Company Indemnification.
[a05-2510_1ex10d17.htm#a7_1CompanyIndemnification__024509]

 

 

 

 

 

ARTICLE 8 Miscellaneous [a05-2510_1ex10d17.htm#Article8Miscellaneous_024515]

 

 

8.1 [a05-2510_1ex10d17.htm#a8_1MiscellaneousExpenses_024518]

Miscellaneous Expenses. [a05-2510_1ex10d17.htm#a8_1MiscellaneousExpenses_024518]

 

 

8.2 [a05-2510_1ex10d17.htm#a8_2Severability__024523]

Severability. [a05-2510_1ex10d17.htm#a8_2Severability__024523]

 

 

8.3 [a05-2510_1ex10d17.htm#a8_3Notices_024525]

Notices. [a05-2510_1ex10d17.htm#a8_3Notices_024525]

 

 

8.4 [a05-2510_1ex10d17.htm#a8_4Attorneys_024531]

Attorneys’ Fees. [a05-2510_1ex10d17.htm#a8_4Attorneys_024531]

 

 

8.5 [a05-2510_1ex10d17.htm#a8_5NotificationOfCert_024533]

Notification of Certain Matters.
[a05-2510_1ex10d17.htm#a8_5NotificationOfCert_024533]

 

 

8.6 [a05-2510_1ex10d17.htm#a8_6LiabilityForTransf_024537]

Liability for Transfer Taxes.
[a05-2510_1ex10d17.htm#a8_6LiabilityForTransf_024537]

 

 

8.7 [a05-2510_1ex10d17.htm#a8_7Headings_024540]

Headings. [a05-2510_1ex10d17.htm#a8_7Headings_024540]

 

 

8.8 [a05-2510_1ex10d17.htm#a8_8EntireAg_024543]

Entire Agreement. [a05-2510_1ex10d17.htm#a8_8EntireAg_024543]

 

 

8.9 [a05-2510_1ex10d17.htm#a8_9Counterp_024546]

Counterparts. [a05-2510_1ex10d17.htm#a8_9Counterp_024546]

 

 

8.10 [a05-2510_1ex10d17.htm#a8_10Governin_024548]

Governing Law, Jurisdiction and Venue.
[a05-2510_1ex10d17.htm#a8_10Governin_024548]

 

 

8.11 [a05-2510_1ex10d17.htm#a8_11Waiver_024551]

Waiver of Jury Trial [a05-2510_1ex10d17.htm#a8_11Waiver_024551]

 

 

8.12 [a05-2510_1ex10d17.htm#a8_12Successor_024553]

Successors and Assigns. [a05-2510_1ex10d17.htm#a8_12Successor_024553]

 

 

8.13 [a05-2510_1ex10d17.htm#a8_13NoThird_024556]

No Third Party Beneficiaries. [a05-2510_1ex10d17.htm#a8_13NoThird_024556]

 

 

8.14 [a05-2510_1ex10d17.htm#a8_14Amendm_024557]

Amendment; Waivers, etc. [a05-2510_1ex10d17.htm#a8_14Amendm_024557]

 

 

8.15 [a05-2510_1ex10d17.htm#a8_15Exculpat_024601]

Exculpation Among Investors [a05-2510_1ex10d17.htm#a8_15Exculpat_024601]

 

 

 

 

 

 

 

EXHIBIT A Form of Certificate of Designation
[a05-2510_1ex10d17.htm#ExhibitAFormOfCertificateOfDesign_024625]

 

 

 

EXHIBIT B Form of Closing Certificate
[a05-2510_1ex10d17.htm#ExhibitBFormOfClosingCertificate_024627]

 

 

 

EXHIBIT C Form of Investors’ Rights Agreement
[a05-2510_1ex10d17.htm#ExhibitCFormOfInvestorsRightsAgre_024630]

 

 

 

EXHIBIT D Form of Right of First Refusal and Co-Sale Agreement
[a05-2510_1ex10d17.htm#ExhibitDFormOfRightOfFirstRefusal_024633]

 

 

 

EXHIBIT E Form of Voting Agreement
[a05-2510_1ex10d17.htm#ExhibitEFormOfVotingAgreement_024637]

 

 

 

EXHIBIT F Form of Performance Warrant
[a05-2510_1ex10d17.htm#ExhibitFFormOfPerformanceWarrant_024640]

 

 

 

EXHIBIT G Form of Amendment to Company Bylaws
[a05-2510_1ex10d17.htm#ExhibitGFormOfAmendmentToCompanyB_024643]

 

 

ii

--------------------------------------------------------------------------------


 

This PREFERRED STOCK PURCHASE AGREEMENT is made as of January 25, 2005, between
Innovative Micro Technology, Inc., a Delaware corporation (the “Company”), on
the one hand, and the investors listed on Schedule I (the “Investors”) on the
other.

 

RECITALS:

 

A.                                   The Company is principally in the business
of developing and supplying micro-electronic machines (MEMs) technology and
operating a fully equipped and functional wafer fabricating facility on a
foundry basis.

 

B.                                     The Company has designated from its
2,500,000 shares of authorized but unissued preferred stock 1,000,000 shares to
be issued and sold as Series A Redeemable Preferred Stock (the “Series A
Shares”), and 1,000,000 shares to be issued and sold as Series A-1 Convertible
Preferred Stock (the “Series A-1 Shares,” and, collectively with the Series A
Shares, the “Shares”).

 

C.                                     The Investors wish to purchase the Shares
from the Company, and the Company wishes to sell the Shares to the Investors, at
a purchase price of $14.1667 per Series A Share and $2.8333 per Series A-1
Share, all on the terms and conditions set forth herein.  In addition, the
Investors shall receive conditional warrants for the purchase of up to an
aggregate of 500,000 shares of the Company’s Common Stock, in the form attached
hereto as Exhibit F (the “Performance Warrants”).

 

D.                                    Capitalized terms have the meanings
ascribed to them in Article I.

 

NOW, THEREFORE, in consideration of the foregoing facts and the mutual
covenants, representations and warranties made herein and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto agree as follows:

 

ARTICLE 1
Definitions

 

1.1                                 Definition of Terms.

 

For all purposes of this Agreement, the following terms shall have the meanings
ascribed to them in this Section 1.1.

 

“Additional Shares” has the meaning set forth in Section 2.4.

 

“Affiliate” the “Affiliate” of a Person means a Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Person or a member of such Person’s immediate
family.

 

“Agreement” means this Preferred Stock Purchase Agreement (including the
Exhibits and the Schedules as provided herein), as the same from time to time
may be amended, supplemented, modified or waived.

 

1

--------------------------------------------------------------------------------


 

“Applicable Law” means all applicable provisions of all (i) constitutions,
treaties, statutes, laws (including the common law), rules, regulations,
ordinances, codes or orders of any Governmental Authority known or reasonably
believed to have authority over the Company, (ii) Governmental Approvals, and
(iii) orders, decisions, injunctions, judgments, awards and decrees of or
agreements with any Governmental Authority to which the Company, to its
Knowledge, is subject.

 

“Certificate of Designation” means the Certificate of Designation of Series A
Redeemable Preferred Stock and Series A-1 Convertible Preferred Stock, in the
form attached hereto as Exhibit A.

 

“Closing” means either the Initial Closing or a Subsequent Closing, as the
context requires.

 

“Closing Date” means either the Initial Closing Date or a Subsequent Closing
Date, as the context requires.

 

“Closing Schedules” has the meaning set forth in Section 5.2(a).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock, par value $0.0001 of the Company, and
also shall include any securities issued or issuable with respect to the Common
Stock, by way of a stock dividend, stock split, combination of shares,
recapitalization, restructuring, merger, consolidation or other reorganization
of the Company.

 

“Company” has the meaning set forth in the first paragraph of this Agreement.

 

“Consent” means any consent, approval, authorization, stipulation, waiver,
permit, grant, franchise, concession, agreement, license, exemption or order of,
registration, certificate, declaration or filing with, or report or notice to,
any Person, including any Governmental Authority.

 

“Contract” has the meaning set forth in Section 3.14(a).

 

“Control” (including the terms “controlled by” and “under common control with”)
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Conversion Shares” means shares of common stock of the Company issued upon
conversion of shares of Series A-1 Convertible Preferred Stock in accordance
with the Certificate of Designation.

 

“Debt” means, as to any Person, all obligations for payment of principal,
interest, penalties and collection costs thereof, with respect to money
borrowed, incurred or assumed (including guarantees), and other similar
obligations in the nature of a borrowing by which such Person will be obligated
to pay.

 

2

--------------------------------------------------------------------------------


 

“Dollars” or “$” means lawful money of the United States of America.

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C.A. § 9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C.A. § 6901 et seq., the Clean
Water Act, 33 U.S.C.A. § 1251 et seq., the Clean Air Act, 42 U.S.C.A. §  7401 et
seq., and laws and regulations relating to emissions, spills, leaks, discharges,
releases or threatened releases of any “hazardous substance,” or “hazardous
waste,” as defined therein, petroleum and petroleum products, natural gas or
synthetic gas, special nuclear or by-product material, as defined by the Atomic
Energy Act of 1954, 42 U.S.C.A. § 3011 et seq., and the regulations promulgated
thereto, and any “hazardous chemical,” as defined in 29 C.F.R. Part 1910, or
otherwise relating to the manufacture, possession, distribution, use, treatment,
storage, disposal, transport or handling of such material.

 

“Environmental Liabilities and Costs” means all Losses:  (a) relating to the
alleged presence of Hazardous Substances, including claims for diminution of
property value, personal injury or property damages; (b) imposed by, under or
pursuant to Environmental Laws, including all fees, disbursements and expenses
of counsel, court costs and expert witness fees, based on, arising out of or
otherwise in respect of (i) the ownership or operation of the Company or Real
Property, by Company, and (ii) the environmental conditions existing on each
Closing Date on, under, above, or about any Real Property owned, leased or
operated by Company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Financial Statements” has the meaning set forth in Section 3.6.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Approval” means any Consent of, with or to any Governmental
Authority.

 

“Governmental Authority”  means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any government authority, agency, department, board, commission or
instrumentality of the United States, any State of the United States or any
political subdivision thereof, and any tribunal or arbitrator(s) of competent
jurisdiction, and any self-regulatory organization.

 

“Hazardous Substances” means any substance that:  (i) requires investigation,
removal or remediation under any Environmental Law, or is defined, listed or
identified as a “hazardous waste,” “hazardous material,” “toxic substance,”
“contaminant,” “pollutant,” “oil” or “hazardous substance” thereunder; or
(ii) is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic, or otherwise hazardous and is regulated as such by any
Governmental Authority or Environmental Law.

 

3

--------------------------------------------------------------------------------


 

“Incentive Plan” means the Innovative Micro Technology, Inc. 2001 Stock
Incentive Plan, as amended.

 

“Initial Closing and “Initial Closing Date” have the meanings set forth in
Section 2.3.

 

“Intellectual Property” means (a) any and all trademarks, service marks, brand
names, certification marks, trade dress, assumed names, trade names, logos and
other indications of origin, sponsorship or affiliation (whether the foregoing
are registered or unregistered); registrations thereof in any jurisdiction and
applications to register any of the foregoing in any jurisdiction, and any
extension, modification or renewal of any such registration or application;
(b) any and all inventions, developments, improvements, discoveries, know how,
concepts and ideas, whether patentable or not in any jurisdiction; (c) any and
all patents, revalidations, industrial designs, industrial models and utility
models, patent applications (including reissues, continuations, divisions,
continuations-in-part and extensions) and patent disclosures; (d) any and all
mask works and other semiconductor chip rights and registrations thereof;
(e) any and all non-public information, trade secrets and proprietary or
confidential information and rights in any jurisdiction to limit the use or
disclosure thereof by any Person; (f) any and all writings and other works,
whether copyrighted, copyrightable or not in any jurisdiction, such works
including computer programs and software (including source code, object code,
data and databases); (g) any and all copyrights, copyright registrations and
applications for registration of copyrights in any jurisdiction, and any
renewals or extensions thereof; (h) any and all other intellectual property or
proprietary rights; (i) any and all agreements, licenses, immunities, covenants
not to sue and the like relating any of to the foregoing; and (j) any and all
claims or causes of action arising out of or related to any infringement or
misappropriation of any of the foregoing.

 

“Inventory” means those items of personal property classified as inventory under
GAAP.

 

“Investor” means any of the investors listed on Schedule I and, if a Subsequent
Closing occurs, any of the investors listed on Schedule II.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge” as to the Company, means the actual knowledge of John Foster or
Peter Altavilla after reasonable inquiry of customers, officers, and other
personnel within the Company.

 

“Leases” means the real property leases, subleases, use agreements, licenses and
occupancy agreements pursuant to which the Company is the lessee, sublessee,
user, licensee or occupant.

 

“Lien” means any mortgage, pledge, hypothecation, right of others, claim,
security interest, encumbrance, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, covenant, encroachment, burden, title
defect, title retention agreement, voting trust agreement, interest, equity,
option, lien, right of first refusal, charge or other restriction or limitation.

 

“Material Adverse Effect” means any material adverse change in the financial
condition, business prospects, revenues or properties of the Company and its
Subsidiaries taken as a whole.

 

4

--------------------------------------------------------------------------------


 

“Notice” has the meaning set forth in Section 8.3.

 

“Order” means the order filed with the U.S. Bankruptcy Court for the Central
District of California on November 3, 2001 confirming the Reorganization Plan.

 

“Owned Real Property” has the meaning set forth in Section 3.13(a).

 

“Performance Warrants” has the meaning set forth in paragraph C of the Recitals.

 

“Permitted Liens” has the meaning set forth in Section 3.13(c).

 

“Person” means any natural person, firm, partnership, association, corporation,
company, limited liability company, trust, business trust, Governmental
Authority or other entity.

 

“Purchase Price” means the Purchase Price Per Share multiplied by the number of
pairs of Series A Shares and Series A-1 Shares to be purchased by an Investor.

 

“Purchase Price Per Share” has the meaning set forth in Section 2.2.

 

“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeping,
dispersal, migration, transporting, placing and the like, including the moving
of any materials through, into or upon, any land, soil, surface water, ground
water or air, or otherwise causing their entry into the environment.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 3.5.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series A Share” means a share of Series A Redeemable Preferred Stock.

 

“Series A-1 Share” means a share of Series A-1 Convertible Preferred Stock.

 

“Shares” has the meaning set forth in paragraph B of the recitals of this
Agreement, and also shall include the Additional Shares, if any, and any
securities issued or issuable with respect thereto, by way of a stock dividend,
stock split, combination of shares, recapitalization, restructuring, merger,
consolidation or other reorganization of the Company.

 

“Subsequent Closing” and “Subsequent Closing Date” have the meanings set forth
in Section 2.4.

 

“Subsidiary” means each corporation or other Person in which a Person owns or
controls, directly or indirectly, capital stock or other equity interests
representing at least 50% of the outstanding voting stock or other equity
interests.

 

5

--------------------------------------------------------------------------------


 

“Tax Return” means any return, report, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Taxes” means any federal, state, provincial, local or foreign income,
alternative, minimum, accumulated earnings, personal holding company, franchise,
capital stock, net worth, capital, profits, windfall profits, gross receipts,
value added, sales, use, goods and services, excise, customs duties, transfer,
conveyance, mortgage, registration, stamp, documentary, recording, premium,
severance, environmental (including taxes under Section 59A of the Code), real
property, personal property, ad valorem, intangibles, rent, occupancy, license,
occupational, employment, unemployment insurance, social security, disability,
workers’ compensation, payroll, health care, withholding, estimated or other
similar tax, duty or other governmental charge or assessment or deficiencies
thereof, and including any interest, penalties or additions to tax attributable
to the foregoing.

 

“Transfer Taxes” has the meaning set forth in Section 8.6.

 

“Treasury Regulations” means the regulations promulgated pursuant to the Code.

 

1.2                                 Construction.

 

(a)                                  All references in this Agreement to a
Section, Exhibit or Schedule are to a Section, Exhibit or Schedule of or to this
Agreement, unless otherwise indicated.

 

(b)                                 Whenever the context requires, the masculine
pronoun shall include the feminine and the neuter, and  the singular shall
include the plural.

 

(c)                                  The terms “include,” “includes” and
“including” shall be construed as if followed by the phrase “without
limitation.”

 

(d)                                 The term “or” includes the meaning “and/or.”

 

ARTICLE 2
Sale and Purchase of the Shares

 

2.1                                 Purchase and Sale of Shares.  At each
Closing, the Company will sell to each Investor, and each Investor will purchase
from the Company, upon the terms and conditions hereinafter set forth, the
Shares.

 

2.2                                 Purchase Price.  The purchase price of each
Series A Redeemable Share shall be $14.1667, and the purchase price for each
Series A-1 Convertible Share shall be $2.8333.  The Shares shall be sold only in
pairs consisting of one Series A Share and one Series A-1 Share, for a purchase
price of $17.00 per pair (the “Purchase Price Per Share”).

 

2.3                                 Payment and Delivery of the Shares and
Performance Warrants at Initial Closing.  The completion of the purchase and
sale of the Shares and the Performance Warrants (the “Initial Closing”) shall
occur on the date hereof or such later time as the Company and the Investors
purchasing a majority of the Shares being purchased in the Initial Closing shall
mutually agree

 

6

--------------------------------------------------------------------------------


 

(the “Initial Closing Date”), at the offices of Sheppard, Mullin, Richter &
Hampton LLP, the Company’s counsel.  At the Initial Closing, the Company shall
deliver to each Investor, against payment in full of the purchase price
therefor, stock certificates evidencing the number of Series A Shares and
Series A-1 Shares set forth beside the Investor’s name on Schedule I and
Performance Warrants for the purchase of the number of shares of Common Stock
set forth beside the Investor’s name on Schedule I.  The certificates and
Performance Warrants so issued shall be duly executed by the officers of the
Company and registered in the name of the Investor or, if so indicated on
Schedule I, in the name of a nominee designated by the Investor.  If neither an
Investor nor the Investor’s representative is present at the Initial Closing to
take physical delivery of the certificates and Performance Warrants, then
delivery shall be deemed made at the Initial Closing by the transmission of a
facsimile of the certificates to the Investor (or nominee designated by the
Investor) followed by delivery by a nationally recognized overnight express
courier.

 

2.4                                 Subsequent Closings.  The Company may sell,
within sixty (60) days of the Initial Closing Date, any Series A Shares and
Series A-1 Shares not purchased at the Initial Closing (the “Additional Shares”)
to such persons as the Company and Investor Growth Capital (together with
Investor AB and its other affiliates, “IGC”) shall mutually determine at a price
per share that is equal to or greater than the price per share of the Series A
Shares and Series A-1 Shares purchased and sold at the Initial Closing (as set
forth in Section 2.2 above).  Any such sale shall be upon the same terms and
conditions as those contained herein, subject to Section 5.2(l), and such
persons or entities shall become parties to this Agreement, that certain
Investors’ Rights Agreement, dated as of the date hereof, by and among the
Company and the Investors, the form of which is attached hereto as Exhibit C
(the “Rights Agreement”), that certain Right of First Refusal and Co-Sale
Agreement, dated as of the date hereof, by and among the Company, the Investors
and certain stockholders named therein, the form of which agreement is attached
hereto as Exhibit D (the “Co-Sale Agreement”) and that certain Voting Agreement,
dated as of the date hereof, by and among the Company, the Investors and certain
stockholders of the Company, the form of which agreement is attached hereto as
Exhibit E (the “Voting Agreement” and together with the Rights Agreement and the
Co-Sale Agreement, the “Ancillary Agreements”) and such persons and entities
shall have the rights and obligations of an Investor hereunder and thereunder. 
If a subsequent Closing under this Section 2.4 takes place, the Additional
Shares sold and issued therein shall be deemed “Shares” for all purposes under
this Agreement.  Any such Closing occurring under this Section 2.4 shall be a
“Subsequent Closing,” and the date of any such Subsequent Closing shall be a
“Subsequent Closing Date.”

 

ARTICLE 3
Representations and Warranties of the Company

 

The Company represents and warrants to the Investors as follows:

 

3.1                                 Corporate Status.

 

(a)                                  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with full corporate power and authority to carry on its business and
to own or lease and to operate its properties, and to conduct its business as
presently conducted where its properties are leased or owned.  The Company is
duly qualified

 

7

--------------------------------------------------------------------------------


 

or licensed to do business in California and is in good standing in each
jurisdiction where the character of its properties owned or leased or the nature
of its activities would require it to be so qualified or registered, except
where the failure to do so would not have a Material Adverse Effect on the
Company.

 

(b)                                 The Company has delivered to the Investors
or their representatives true and complete copies of the Company’s certificate
of incorporation and bylaws, as amended and in effect on the date hereof and on
the Closing Date.  The Company is not in violation of its certificate of
incorporation or bylaws.  The minute books of the Company, as previously made
available to Investor, contain accurate records of all meetings of and
resolutions of, or written consents by, the stockholders or Board of Directors
of the Company since November 16, 2001.

 

3.2                                 Authority.

 

(a)                                  The Company has all requisite power and
authority (corporate or otherwise) to execute and deliver this Agreement, to
perform fully its obligations under this Agreement, and to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements.  The
execution and delivery by the Company of this Agreement and the Ancillary
Agreements, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all requisite corporate action of the
Company, its officers, directors and stockholders.  The Company has duly
executed and delivered this Agreement.  This Agreement is a legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, subject, as to enforceability, to bankruptcy, insolvency, reorganization
and other laws of general applicability relating to or affecting creditors’
rights and to general principles of equity.

 

3.3                                 Capital Stock of the Company.

 

(a)                                  Authorized and Outstanding Shares. 
Immediately prior to the Initial Closing, the authorized capital stock of the
Company is 27,500,000 shares consisting of:

 

(i)                                     Common Stock.  25,000,000 shares of
common stock, $0.0001 par value per share (the “Common Stock”), of which
6,437,443 shares are issued and outstanding, and 500,000 shares are reserved for
issuance as vested shares of restricted stock pursuant to the Incentive Plan,
which are issuable on satisfaction of certain conditions.

 

(ii)                                  Preferred Stock.    2,500,000 shares of
preferred stock, par value $0.0001 per share of which 1,000,000 shares have been
designated Series A Redeemable Preferred Stock and 1,000,000 shares have been
designated Series A-1 Convertible Preferred Stock, and of which no shares are
issued and outstanding.

 

(b)                                 Rights to Purchase Securities.  Immediately
prior to the Closing, the following rights to purchase securities of the Company
are outstanding:

 

(i)                                     Options to purchase 1,723,652 shares of
Common Stock pursuant to the Incentive Plan, having a weighted average exercise
price of $5.10, and none of

 

8

--------------------------------------------------------------------------------


 

such options has an exercise price below $3.00 per share.  An additional 776,348
shares of Common Stock are reserved for issuance under the Incentive Plan.

 

(ii)                                  Warrants to purchase an aggregate of
1,218,714 shares of Common Stock, at a weighted average exercise price of $7.13
per share, for each of which warrants the holder, the number of underlying
shares of Common Stock, the exercise price and the expiration date is set forth
on Schedule 3.3(b) to this Agreement.

 

(c)                                  No Common Stock constitutes treasury stock.

 

(d)                                 Except as provided in Section 3.3(b) and
Schedule 3.3, there are no outstanding subscriptions, options, rights, warrants,
stock-based or stock-related awards, convertible, exercisable or exchangeable
securities, or other agreements or commitments obligating the Company to issue,
grant, award, purchase, acquire, sell or transfer any shares of the Company’s
capital stock of any class, or other securities of the Company (including any
agreement or commitment obligating the Company to enter into any employee
compensation arrangement based on any valuation or transaction price of, or
change of ownership in, shares of its capital stock).  There are no voting
trusts, proxies or other agreements or understandings to which the Company or
any of its management or affiliates is a party with respect to the voting of
capital stock.

 

(e)                                  All of the issued and outstanding shares of
Common Stock of the Company are validly issued, fully paid and nonassessable.

 

(f)                                    When issued to the Investors against
payment in full of the aggregate Purchase Price, the Shares will be validly
issued, fully paid and non-assessable and will have the rights, preferences and
privileges described in the Certificate of Designation; the Conversion Shares
have been duly and validly reserved and, when issued in compliance with the
provisions of this Agreement, will be validly issued, fully paid and
nonassessable; and the Shares and Conversion Shares will be free of any liens or
encumbrances; provided, however, that the Shares and Conversion Shares may be
subject to restrictions on transfer under state and/or federal securities laws
and as set forth herein and in the Ancillary Agreements.  The Shares are not
subject to any preemptive rights or rights of first refusal except as set forth
in this Agreement

 

3.4                                 No Conflicts.  The execution, delivery and
performance of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not conflict with or result in a violation
of or a default under (with or without the giving of notice or the lapse of time
or both), or result in the acceleration of or give rise in any party the right
to terminate, modify or cancel, or result in the loss of any rights, privileges,
options or alternatives, or result in the creation of any Lien on any of the
material properties or assets of the Company, under any of the following:
(i) the certificate of incorporation or bylaws of the Company, (ii) any
Applicable Law applicable to the Company or any of its properties or assets, or
(iii) any material Contract to which the Company is a party or by which the
Company or any of its material property is bound.  Except for securities notice
filings that have been made prior to the date hereof or that will be made by the
Company promptly hereafter, no Governmental Approval or other Consent is
required to be obtained or made by the Company in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement.

 

9

--------------------------------------------------------------------------------


 

3.5                                 Reporting Status.  Except as set forth in
Schedule 3.5, the Company has filed all documents that the Company was required
to file under the Exchange Act during the 12 months up to the date of this
Agreement (such filings, including all exhibits, supplements and amendments
thereto, the “SEC Documents”).  The SEC Documents and all other materials filed
with the SEC during such period complied in all material respects with the
requirements of the Exchange Act, and the applicable rules and regulations of
the SEC thereunder, as of their respective filing dates, and the information
contained therein as of the date thereof did not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading

 

3.6                                 Financial Statements.  The Company has
delivered to each Investor the audited balance sheet and the statements of
income, cash flows and stockholders’ equity of the Company as of, and for the
fiscal year ended, October 2, 2004 (collectively, the “Financial Statements”). 
The Financial Statements have been prepared in accordance with GAAP consistently
applied and fairly present the financial condition and results of operations of
the Company as at and for the periods specified therein.

 

3.7                                 Absence of Undisclosed Liabilities.  Except
as set forth in the Financial Statements or Schedule 3.7, the Company has no
debts, claims, liabilities or obligations of any nature, whether known or
unknown, absolute, accrued, contingent or otherwise and whether due or to become
due, asserted or unasserted, the enforcement of which would cause a Material
Adverse Effect.

 

3.8                                 Subsidiaries.  The Company does not
presently own or control, directly or indirectly, any equity interest in any
corporation, association or business entity.

 

3.9                                 Taxes.  Except as set forth in Schedule 3.9:

 

(a)                                  The Company has duly and timely filed all
Tax Returns with respect to Taxes required to be filed on or before the Closing
Date.  All such tax returns are true and complete in all material respects.  All
other taxes owed by the Company (whether or not shown on any Tax Return) have
been duly paid.  The Company has not extended or otherwise waived the benefit of
any applicable statute of limitations or agreed to any extension of time with
respect to a Tax assessment or deficiency.

 

(b)                                 The Company has withheld all required
amounts in respect of Taxes from its employees, agents, contractors and
nonresidents and, to the extent required, has remitted such amounts to the
proper agencies.

 

(c)                                  There is no dispute or claim concerning any
Tax Liability of the Company either (i) claimed or raised by any Governmental
Authority in writing, or (ii) as to which the Company has Knowledge.  The
Company has delivered to Investor correct and complete copies of all federal,
state, local and foreign income Tax Returns, examination reports, and statements
of deficiencies assessed against or agreed to by the Company since the date of
the formation of the Company.

 

10

--------------------------------------------------------------------------------


 

(d)                                 The Company is not a “foreign person” within
the meaning of Section 1445(b)(2) of the Code.

 

3.10                           Absence of Changes.

 

Except as set forth in Schedule 3.10, since October 2, 2004, the Company has
not:

 

(a)                                  suffered any Material Adverse Effect or
obtained Knowledge of any event that might reasonably be expected to cause the
Company to suffer a Material Adverse Effect in the future;

 

(b)                                 incurred, assumed, guaranteed or discharged
any additional, obligation or liability, absolute, accrued, contingent or
otherwise, whether due or to become due, or any additional indebtedness
(including any Debt), except current liabilities for trade or business
obligations incurred in connection with the purchase of goods or services in the
ordinary course of business consistent (in amount and kind) with prior practice,
any of which exceeds $50,000 (counting obligations or liabilities arising from a
series of related transactions as a single obligation or liability);

 

(c)                                  mortgaged, pledged or subjected to any
other Lien, any property, business or assets of the Company, tangible or
intangible;

 

(d)                                 sold, transferred, leased to others or
otherwise disposed of any material assets, except for products of the Company
sold in the ordinary course of business (consistent with past practice), or
canceled or compromised any debt or claim, or waived or released any right of
substantial value;

 

(e)                                  received any notice of termination of any
Contract;

 

(f)                                    suffered any damage, destruction or loss
(whether or not covered by insurance) that exceeds, either in any case or in the
aggregate of $50,000;

 

(g)                                 transferred or granted any rights under, or
entered into any settlement regarding the breach or infringement of, any
Intellectual Property, or modified any existing rights with respect thereto;

 

(h)                                 made any change in the rate of compensation,
commission, bonus or other direct or indirect remuneration payable, or paid or
agreed or orally promised to pay, conditionally or otherwise, any bonus,
incentive, retention or other compensation, retirement, welfare, fringe or
severance benefit or vacation pay, to or in respect of any employee, director,
consultant, distributor or agent of the Company;

 

(i)                                     made any change in the accounting or
auditing methods, practices or principles of the Company;

 

(j)                                     revalued in any material respect any of
its assets, including writing down the value of inventory or writing off notes
or accounts receivable, other than in the ordinary course of business consistent
with past practice;

 

11

--------------------------------------------------------------------------------


 

(k)                                  permitted any insurance policy naming it as
a beneficiary or a loss payable payee to be cancelled or terminated;

 

(l)                                     encountered any labor union organizing
activity, had any actual or threatened employee strikes, work stoppages,
slowdowns or lockouts, or had any material change in its relations with its
employees, distributors, agents, customers or suppliers;

 

(m)                               except as expressly required by this
Agreement, entered into any Contract (as defined below).

 

(n)                                 paid or agreed to pay any legal, accounting,
brokerage, finder’s fee, Taxes or other expenses in connection with, or incurred
any severance pay obligations by reason of, this Agreement or the transactions
contemplated by this Agreement;

 

(o)                                 made any grant of credit to any customer or
distributor on terms or in amounts more favorable than in the ordinary course of
business;

 

(p)                                 amended its charter or bylaws or merged with
or into or consolidated with any other Person, subdivided, combined or in any
way reclassified any shares of its capital stock or changed or agreed to change
in any manner the rights of its outstanding capital stock or the character of
its business;

 

(q)                                 made any declaration of, or set aside or
paid, any dividend or other distribution (whether in cash, stock or other
property) with respect to the capital stock of the Company, or issued, pledged
or sold any shares of capital stock of the Company, or any other securities or
rights, convertible into or exchangeable for or conferring the right to purchase
shares of capital stock of the Company (or entered into any agreement,
arrangement or other understanding to do the same) or directly or indirectly
purchased, redeemed, retired or otherwise acquired any shares of capital stock
of the Company or other securities convertible into, exchangeable for or
conferring the right to purchase shares of capital stock of the Company (or
entered into any agreement, arrangement or other understanding to do the same),
other than options granted pursuant to the Incentive Plan;

 

(r)                                    terminated the employment of any officer
or key employee, or received any resignation or notice of resignation from any
officer or key employee; or

 

(s)                                  taken any action or omitted to take any
action that would result in the occurrence of any of the foregoing.

 

3.11                           Litigation.  Except as set forth in
Schedule 3.11:

 

(a)                                  There is no action, claim, demand, suit,
proceeding, arbitration, grievance, citation, summons, subpoena, inquiry or
investigation, civil, criminal, regulatory or otherwise, in law or in equity,
pending and served or threatened against or relating to the Company.

 

(b)                                 There are no material judgments unsatisfied
against the Company or consent decrees or injunctions to which the Company is
subject.

 

12

--------------------------------------------------------------------------------


 

(c)                                  There is no action, claim, suit or
proceeding pending, or, to the Company’s Knowledge, threatened, by or against or
affecting the Company in connection with or relating to the transactions
contemplated by this Agreement or of any action taken or to be taken in
connection herewith or the consummation of the transactions contemplated by this
Agreement.

 

(d)                                 Since November 16, 2001, the Company has
received no notice of any product liability claims, suits, actions or
proceedings, or any written threats related to any of the foregoing involving
the Company, relating to products or services manufactured, sold or provided by
the Company.

 

3.12                           Compliance with Laws; Governmental Approvals and
Consents.  Except as set forth in Schedule 3.12:

 

(a)                                  The Company has complied in all material
respects with federal and California securities laws.

 

(b)                                 The Company has complied in all material
respects with all other Applicable Laws.

 

(c)                                  No Governmental Approvals and other
Consents are necessary for, or otherwise material to, the conduct of the
business of the Company, except as have been obtained.

 

(d)                                 No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of the Company is required in connection with the valid execution and delivery
of this Agreement, or the offer, sale or issuance of the Shares (and the
Conversion Shares), or the consummation of any other transaction contemplated
hereby, except (a) filing of the Certificate of Designation, (b) qualification
(or taking such action as may be necessary to secure an exemption from
qualification, if available) of the offer and sale of the Shares (and the
Conversion Shares) under applicable Blue Sky laws, and (c) filing of Form 8-K
and such other filings as may be required under the Exchange Act, which filings
and qualifications, if required, will be accomplished in a timely manner.

 

3.13                           Assets.

 

(a)                                  Owned Real Property.  Schedule 3.13(a) sets
forth a complete list of the real property owned by the Company (the “Owned Real
Property”).

 

(b)                                 Leases.  (i)  The Leases are in full force
and effect and constitute legal and binding obligations of the Company and the
other parties thereto, enforceable according to their terms; (ii) the Company is
not in default under any of the Leases; (iii) to the Knowledge of the Company,
no other party to any of the Leases is in default thereunder; and (iii) there
exist no conditions which, with notice or lapse of time, or both, would
constitute a default under any of the Leases.

 

(c)                                  Title to Assets.  Except for the liens set
forth on Schedule 3.13(c) (the “Permitted Liens”), the Company has good,
marketable and valid title to all of its assets and interests in assets, whether
real, personal, mixed, tangible, and intangible, and all the assets and
interests in the assets of the Company are free of any Liens.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Business.  The assets owned by the Company
are sufficient for the continued conduct of the business by the Company after
the Closing as such business is presently conducted.

 

3.14                           Contracts.

 

(a)                                  Except for the agreements expressly
contemplated hereby, and except as set forth in Schedule 3.14, there are no
agreements, understandings, instruments, contracts, proposed transactions,
judgments, orders, writs or decrees to which the Company is a party or, to its
Knowledge, by which it is bound which may involve (i) obligations (contingent or
otherwise) of, or payments to, the Company in excess of $20,000 (other than
obligations of, or payments to, the Company arising from purchase or sale
agreements entered into in the ordinary course of business), (ii) the license of
any patent, copyright, trade secret or other proprietary right to or from the
Company, (iii) the grant of rights to manufacture, produce, assemble, license,
market or sell the Company’s products or affect the Company’s exclusive right to
develop, manufacture, assemble, distribute, market or sell its products, or (iv)
any agreements understandings or proposed transactions between the Company and
any of its officers, directors, affiliates or any affiliate (including
relatives) thereof (each agreement falling under (i) through (iv) above, a
“Contract”, and collectively the “Contracts”). Schedule 3.14 sets forth a list
of all such Contracts, and all of the Contracts are in full force and effect.

 

(b)                                 The Company has delivered or made available
to Investor true and complete copies of all Contracts material to the business
or properties of the Company, together with all amendments thereto.

 

(c)                                  There does not exist under any Contract any
event of default or event or condition that, after notice or lapse of time or
both, would constitute a material violation, breach or event of default
thereunder by any party to any of such Contract.  Each Contract is a legal,
valid, binding and enforceable obligation of the Company and, to the Knowledge
of the Company, the other parties thereto, subject, as to enforceability, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and general principles of equity.

 

3.15                           Product Warranties.  Except as set forth on
Schedule 3.15, (i) there are no warranties express or implied, written or oral,
with respect to the products or services of the Company, and there are no
pending, or to the Knowledge of the Company, threatened claims with respect to
any such warranty; (ii) during the past three years, the Company has not had a
claim against it for a product it has warranted and does not reserve for such
warranty claims; and (iii) the Company has no Knowledge of any facts that might
lead to an increase in warranty claims in the future.

 

3.16                           Intellectual Property.  Except as set forth in
Schedule 3.16:

 

(a)                                  All Intellectual Property necessary for the
business of the Company as presently conducted and as presently proposed to be
conducted is either owned by the Company or used pursuant to a valid license,
which is not currently terminable due to any breach or noncompliance by the
Company, and which shall not be adversely affected by the transactions

 

14

--------------------------------------------------------------------------------


 

contemplated herein.  No Intellectual Property owned by the Company is subject
to any Lien in favor of any third party and the Company owns all right, title
and interest therein and thereto.  Schedule 3.16 contains a complete list of the
Company’s patents, copyrights and trademarks.

 

(b)                                 No claims with respect to any Intellectual
Property have been asserted or threatened by any Person (i) against the Company,
or (ii) against any other Person based on its permitted use of any of the
Company’s Intellectual Property which, in either case, could result in a
Material Adverse Effect if determined adversely to the Company.  The Company has
not made use of, or permitted use of, its Intellectual Property by any Person in
violation of the Intellectual Property of any other Person, and no valid grounds
exist for any bona fide claims against the Company or any Person permitted by
the Company to use its Intellectual Property with respect to any Intellectual
Property.  Without limiting the generality of the foregoing, no Person employed
or otherwise engaged by the Company has asserted or threatened any claim against
the Company relating to any Intellectual Property.  All granted and issued
patents, copyright registrations, and registered trademarks and service marks
and all copyrights held by the Company are valid, enforceable and subsisting. 
There has not been, nor is there presently, any unauthorized use, infringement
or misappropriation of any of its Intellectual Property by any Person.

 

(c)                                  No Intellectual Property of the Company is
subject to any outstanding order, award, decision, injunction, judgment, decree,
stipulation or agreement in any manner restricting the transfer, use,
enforcement or licensing thereof by the Company.  The Company has not entered
into any agreement to indemnify any other Person against any charge of
infringement of any Intellectual Property.  The Company has not entered into any
agreement granting any third party the right to bring infringement actions with
respect to, or otherwise to enforce rights with respect to, any Intellectual
Property.  The Company has the exclusive right to file, prosecute and maintain
all applications and registrations with respect to the Intellectual Property.

 

(d)                                 The Company has taken all reasonable and
necessary steps to protect its material Intellectual Property and its rights
thereunder, and no rights to material Intellectual Property have been lost or
are in jeopardy of being lost.  The Company has paid all fees, annuities and all
other payments which have heretofore become due to any governmental or regional
authority with respect to its Intellectual Property and has taken all steps
reasonable and necessary to prosecute and maintain the same.

 

(e)                                  The Company has not transferred its title
in or to any Intellectual Property.  No Intellectual Property has been supplied
by the Company to any Person except pursuant to a binding license prohibiting
further distribution and disclosure.  A list of all such license agreements is
provided in Schedule 3.16.

 

(f)                                    Each employee and consultant of the
Company has executed a form of employee’s or consultant’s invention and
proprietary information agreement, as the case may be, substantially the same as
one of the forms provided to Investor.  The Company is not aware that any
employees or consultants are in violation thereof, and the Company will use its
commercially reasonable efforts to prevent any such violation.

 

15

--------------------------------------------------------------------------------


 

(g)                                 No current or former employee, independent
contractor or consultant has asserted any interest in any Intellectual Property
of the Company, nor, to the Knowledge of the Company, does any such person or
any other Person have such an interest.  To the Knowledge of the Company, none
of the Company’s employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with the use of his or her best efforts to promote the interests of
the Company or that would conflict with the Company’s business as presently
conducted.  To the Knowledge of the Company, neither the execution nor delivery
of this Agreement or the Ancillary Agreements, nor the carrying on of the
Company’s business by the employees of the Company, will conflict with or result
in a breach of the terms, conditions or provisions of, or constitute a default
under, any contract, covenant or instrument under which any of such employees is
now obligated.

 

(h)                                 The execution, delivery and performance by
the Company of this Agreement and the consummation of the transactions
contemplated hereby, will not result in the loss or impairment of, or give rise
to any right of any third party to terminate or materially alter, any of the
Company’s material rights to own any of its Intellectual Property or its
material rights to use the Intellectual Property of others.

 

3.17                           Insurance.  Schedule 3.17 contains a true and
complete list of all insurance policies maintained by the Company.  No notice of
cancellation, termination, or reduction of coverage, and no notice of intention
to cancel, terminate or reduce coverage, under any of such policies has been
received.  Such policies are in full force and effect, and all premiums due
thereon have been paid.

 

3.18                           Environmental Matters.

 

(a)                                  Compliance with Environmental Law.  Except
as described on Schedule 3.18(a) or where failure to comply would not have a
Material Adverse Effect, the Company is and has been in compliance with all
applicable Environmental Laws and no violation by the Company of any applicable
Environmental Law has been alleged.

 

(b)                                 Other Environmental Matters.  Except as
described on Schedule 3.18(b) or  where such action or condition would not cause
a Material Adverse Effect, the Company has not caused or taken any action that
resulted in, and the Company is not subject to, any liability or obligation
relating to (i) the environmental conditions on, under, or about the Owned Real
Property or other properties or assets owned, leased, operated or used by the
Company, including the air, soil and groundwater conditions at such properties,
or (ii) the use, management, handling, transport, treatment, generation,
storage, disposal or Release of any Hazardous Substances by the Company.

 

(c)                                  No Hazardous Substances.  The Company has
not purchased, stored or used Hazardous Substances other than those associated
with normal operations.

 

(d)                                 No Proceedings.  Except as described in
Schedule 3.18(d), the Company has not received notice or other communication
concerning any alleged liability for Environmental Liabilities and Costs in
connection with any Owned Real Property or, to the

 

16

--------------------------------------------------------------------------------


 

Company’s Knowledge, other property used by the Company in the course of its
operations, and there exists no writ, injunction, decree, order, judgment,
lawsuit, claim, proceeding, citation, directive, or summons, pending or
threatened, relating to any environmental matters with respect to any Owned Real
Property.

 

3.19                           Employees, Labor Matters, etc.  Except as set
forth in Schedule 3.19:

 

(a)                                  The Company is not a party to or bound by
any collective bargaining agreement and there are no labor unions or other
organizations representing, purporting to represent or attempting to represent
any employees of the Company.  During the past three years, no material strike,
slowdown, picketing, work stoppage, concerted refusal to work overtime or other
similar labor activity by employees of the Company has occurred nor, to the
Knowledge of the Company, is any such action threatened.  The Company has no
Knowledge of any labor disputes currently subject to any grievance procedure,
arbitration or litigation or any representation petition pending or threatened
with respect to any employee of the Company.  The Company has no Knowledge that
any officer or key employee, or that any group of key employees, intends to
terminate their employment with the Company, nor does the Company have a present
intention to terminate the employment of any of the foregoing.

 

(b)                                 The employment of all employees of the
Company is terminable at will, with or without cause, and without the Company
thereby incurring liability for severance or otherwise.

 

3.20                           Investors’ Percentage Ownership.  Immediately
following the Initial Closing, the Investors’ aggregate, fully diluted ownership
interest in the Company’s capital stock on a fully diluted basis, treating as
exercised or converted all outstanding options, warrants (including the Warrant
to be issued to W.R. Hambrecht + Co.) and convertible securities, and treating
all shares authorized for grants under the Incentive Plan as outstanding, but
excluding the Performance Warrants (the “Ownership Percentage”) shall be
thirty-four and 48/100ths percent (34.48%).  If a Subsequent Closing occurs,
Schedule 3.20 shall set forth the Ownership Percentage of the Additional
Investors and all Investors immediately following such Subsequent Closing.

 

3.21                           Brokers, Finders, etc.  Other than the Company’s
engagement of W.R. Hambrecht + Co., the Company has not engaged a broker, dealer
or finder in connection with negotiations relating to this Agreement, and the
transactions contemplated by this Agreement have been carried on without the
participation of any Person acting on behalf of the Company in a manner that
would give rise to any material, valid claim against an Investor for any
brokerage or finder’s commission, fee or similar compensation.  The Company’s
liability to W.R. Hambrecht + Co. is as set forth in their engagement letter
with the Company, dated April 16, 2004, a copy of which has been provided to the
Investors.

 

3.22                           Dealings with Affiliates.  Except as set forth in
Schedule 3.22, the Company is not a party to any contracts, arrangements or
other agreements (written or oral) involving an annual receipt or expenditure of
$60,000 or more between the Company and any stockholder, employee, consultant,
officer or director of the Company, any partnership, corporation or other entity
owned or operated by any such party or any relative(s) of any such party or any
Affiliates to be now in effect.  The Company heretofore has delivered or made
available to Investor true

 

17

--------------------------------------------------------------------------------


 

and complete copies (or a detailed summary in the case of an oral agreement) of
each such contract, arrangement or other agreement.

 

3.23                           Territorial Restrictions.  Except as set forth in
Schedule 3.23, the Company is not restricted by any agreement or understanding
with any other Person from carrying on its business anywhere in the world.

 

3.24                           Effect of Transaction.  Except as set forth in
Schedule 3.24, no creditor, employee, consultant or customer or other Person
having a business relationship with the Company has informed the Company that
such Person intends to change the relationship because of the purchase and sale
of the Shares, nor is the Company aware of any such intent.

 

3.25                           Antitakeover Provisions.  Neither the Company’s
execution, delivery and performance of this Agreement and the Investors’ Rights
Agreement, nor the terms of the Certificate of Designation, violates any “fair
price,” “moratorium,” “control share acquisition” or other form of antitakeover
statute, regulation, charter provision or Contract.

 

3.26                           No Retention Agreements.  Except as set forth on
Schedule 3.26, there are no retention agreements, severance agreements, change
of control agreements and similar arrangements to which the Company, on the one
hand, and any employee, consultant or other Person, on the other hand, is a
party and none of such agreements will be violated or have any severance or
retention clauses triggered by the consummation of the transactions contemplated
in this Agreement.

 

3.27                           Real Property Holding Company.  The Company is
not a real property holding company within the meaning of Section 897 of the
Code.

 

3.28                           Affiliated Group Liability.  The Company (a) has
not been a member of an affiliated group filing a consolidated income tax
return; and (b) has no liability for the Taxes of any person under Treasury
Regulations section 1.1502-6(a) (or any analogous or similar provision of any
state, local or foreign law or regulation), as a transferee or successor, by
contract, or otherwise.

 

3.29                           Registration Rights.  Except as set forth in
Schedule 3.29, and as provided under this Agreement and the Ancillary
Agreements, the Company has not granted or agreed to grant any registration
rights, including piggy-back rights, to any person or entity.

 

3.30                           Stockholders.  Schedule 3.30 includes a list of
record holders of the Company’s Common Stock (and their respective
shareholdings), at the date of this Agreement.

 

3.31                           No Intervention.  Except as set forth in
Schedule 3.31, the Company has not received notice that a third party has taken
any action that prevents or may prevent the Company from continuing its
operations or from further developing the technology contemplated by this
Agreement.

 

3.32                           Disclosure.  The Company has provided the
Investor with all of the information that the Investors have requested in
writing for deciding whether to purchase the Shares and all information that the
Company believes is reasonably necessary to enable the Investors to make

 

18

--------------------------------------------------------------------------------


 

such decision.  None of this Agreement (including all of the exhibits and
schedules hereto), any of the Ancillary Agreements or any other statements or
certificates made or delivered in connection herewith or therewith contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein not misleading in light of the
circumstances under which they were made.  Except as set forth in this
Agreement, to the Knowledge of the Company, there is no fact that the Company
has not disclosed to the Investors and of which any of its officers, directors
or executive employees is aware and that has had or would reasonably be expected
to have a Material Adverse Effect.  In addition, the Company’s most recent
financial and revenue plan, a copy of which has been provided to and reviewed
with the Investors, was prepared in good faith based on the Knowledge of the
Company at that time and as of the date of this Agreement; provided, however,
that the Company does not warrant that it will, in fact, achieve any projections
included therein, and, except as provided in the Performance Warrants, the
Company shall have no liability for any failure to achieve its projected
results.  As of the Closing, to the Company’s Knowledge there are no facts that
would cause, in the Company’s opinion, any modifications in the assumptions
underlying the projections contained in such plans.

 

ARTICLE 4
Representations and Warranties of Investors

 

Each Investor represents and warrants to the Company as follows:

 

4.1                                 Authorization, etc.  The Investor has the
corporate power and authority to execute and deliver this Agreement, to perform
fully its obligations hereunder, and to consummate the transactions contemplated
by this Agreement.  The execution and delivery by Investor of this Agreement,
and the consummation of the transactions contemplated by this Agreement, have
been duly authorized by all requisite corporate action of Investor.  The
Investor has duly executed and delivered this Agreement.  This Agreement is a
legal, valid and binding obligation of Investor, enforceable against it in
accordance with its terms, subject, as to enforceability, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity.

 

4.2                                 Brokers, Finders, etc.  All negotiations
relating to this Agreement and the transactions contemplated by this Agreement
have been carried on without the participation of any Person acting on behalf of
the Investor, and no person has participated in such transactions on behalf of
the Investors in such manner as to give rise to any valid claim against the
Company for any brokerage or finder’s commission, fee or similar compensation.

 

4.3                                 Purchase Entirely for Own Account.  The
Investor is purchasing the Shares entirely for its own account, not as nominee
or agent, and not with a view to the resale or distribution of any part thereof,
and Investor has no present intention of selling, granting any participation in,
subdividing or otherwise distributing the Shares.

 

4.4                                 Investment Experience.  The Investor is an
investor in companies in the development stage, can bear the economic risk of
total loss its investment and has such knowledge and experience in financial or
business matters that it is capable of fending for itself and evaluating the
merits and risks of the investment in the Securities.

 

19

--------------------------------------------------------------------------------


 

4.5                                 Disclosure of Information.  The Investor
believes it has received all the information it considers necessary or
appropriate for deciding whether to purchase the Shares.  The Investor further
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Shares and the business, properties, prospects and financial condition of the
Company.  The foregoing, however, does not limit or modify the representations
and warranties of the Company set forth in Section 3 of this Agreement or the
Investors’ right to rely thereon.

 

4.6                                 Projections.  The Investor recognizes that,
except as provided expressly in this Agreement, neither the Company nor any of
its Affiliates or agents or consultants, including W.R. Hambrecht + Co., has
made any representation or warranty with respect to the future operation of the
Company, its future business or its future financial results upon which the
Investor is relying in entering into this Agreement, or will be relying
subsequent to the Closing Date.  The Investor further acknowledges, agrees and
recognizes that, except as provided expressly in this Agreement, any projections
or other forecasts contained or referred to in any document provided to the
Investor or any of its Affiliates, or its or their employees, agents or
representatives, were prepared for internal planning purposes only and are not
and shall not be deemed to be representations or warranties of the Company, any
of its Affiliates, or any of their respective agents or consultants.

 

4.7                                 Accredited Investor.  The Investor is an
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act, as presently in effect.

 

4.8                                 Restricted Securities.  The Investor
understands that because the Investor is acquiring the Shares from the Company
in a transaction not involving a public offering, the Shares will be “restricted
securities” as defined in Rule 144 under the Securities Act.  The Investor also
understands that it may resell restricted securities only pursuant to
registration under the Securities Act or in a transaction exempt from
registration under the Securities Act.  In this regard, Investor represents that
it is familiar with Rule 144 under the Securities Act, as presently in effect,
and understands the resale limitations imposed thereby and by the Securities
Act, and that the Investor is able, without materially impairing its financial
condition, to hold the Shares for an indefinite period of time.  The Investor
acknowledges that all certificates evidencing the Shares and Conversion Shares
will bear restrictive legends until they may be removed in accordance with
Section 6.2(b).

 

ARTICLE 5
Conditions Precedent

 

5.1                                 Conditions to Obligations of Each Party. 
The obligations of the parties to consummate the transactions at each Closing
shall be subject to the fulfillment on or prior to the relevant Closing Date of
the following conditions:

 

(a)                                  No Injunction, etc.  Consummation of the
transactions contemplated hereby shall not have been restrained, enjoined or
otherwise prohibited by any Applicable Law, including any order, injunction,
decree or judgment of any court or other Governmental Authority.  No court or
other Governmental Authority shall have determined that any Applicable Law makes
illegal the consummation of the transactions contemplated hereby, and no

 

20

--------------------------------------------------------------------------------


 

proceeding with respect to the application of any such Applicable Law to such
effect shall be pending.

 

(b)                                 Government Approvals.  All requisite
governmental approvals and authorizations necessary for the consummations of the
transactions contemplated hereby shall have been duly issued or granted and all
applicable waiting periods shall have expired or otherwise been terminated.

 

5.2                                 Conditions to Obligations of Investors.  The
obligation of each Investor to consummate the transactions at each Closing shall
be subject to the fulfillment (or waiver by the Investor) on or prior to the
Date of such Closing of the following additional conditions:

 

(a)                                  Representations; Performance.  Subject to
Section 5.2(l), each of the representations and warranties of the Company
contained in this Agreement shall be true in all material respects, in each case
on the date hereof and at and as of each Closing Date, as though made on and as
of such Closing Date. The Company shall have duly performed and complied in all
material respects with all agreements, obligations and conditions required by
this Agreement and the Ancillary Agreements to be performed or complied with by
it prior to each Closing Date.

 

(b)                                 Consents.  The Company shall have obtained
and shall have delivered to the Investors or their representatives copies of all
Governmental Approvals and Consents required to be obtained by the Company in
connection with the execution and delivery of the Agreement and the consummation
of the transactions contemplated hereby, including any consents, waivers or
approvals of existing stockholders.

 

(c)                                  Certificate of Designation.  The
Certificate of Designation in the form attached hereto as Exhibit A shall have
been filed with and accepted by the Secretary of State of the State of Delaware.

 

(d)                                 Corporate Proceedings.  All corporate and
other proceedings of the Company in connection with this Agreement, the
Ancillary Agreements and the transactions contemplated hereby and thereby, and
all documents and instruments incident thereto, shall be satisfactory in form
and substance to Investors and their counsel, and the Investors and their
counsel shall have received all such documents and instruments, or copies
thereof, certified if requested, as may be reasonably requested at least 24
hours prior to any Closing.

 

(e)                                  Certificate of Status.  The Investors or
their representatives shall have received copies of (i) the Certificate of
Incorporation, as amended through the Closing Date, of the Company, certified as
of a recent date by the Secretary of State of the State of Delaware, (ii) a
certificate of good standing for the Company from the Secretary of State of the
State of Delaware, as of a recent date, (iii) certificates of good standing for
the Company from the Secretary of State of the State of California and the
California Franchise Tax Board and (iv) a copy of the bylaws of the Company, as
in effect on the Closing Date, certified by the Secretary of the Company.

 

(f)                                    Certificates for Shares.  The Company
shall have provided to the Investors or their representatives for inspection
certificates representing the Shares, registered in the names and the numbers
set forth on Schedule I or Schedule II, duly executed by the Company.

 

21

--------------------------------------------------------------------------------


 

(g)                                 No Material Adverse Change.  Except as set
forth in Schedule 3.11, since October 2, 2004, there shall not have occurred any
Material Adverse Effect.

 

(h)                                 Officer’s Certificates.  The Company shall
have delivered to the Investors certificates, dated the Closing Date and signed
by its chief executive officer and secretary, in the form of Exhibit B hereto,
certifying the facts set forth in Section 5.2(a), Section 5.2(b) and
Section 5.2(d) and certifying the fulfillment of the other conditions precedent.

 

(i)                                     Opinion of Counsel.  The Company shall
have delivered to the Investors an opinion of counsel to the Company in a form
reasonably acceptable to the Investors.

 

(j)                                     Ancillary Agreements. The Company shall
have executed and delivered the Ancillary Agreements and indemnification
agreements on the Company’s standard form for the three persons designated by
the Investors to serve as the Series A and Series A-1 Directors.

 

(k)                                  Resignation of Directors.  Prior to the
Initial Closing, Michael Andrews II, Daniel E. Armel and William Howard shall
have signed and delivered to the Board of Directors of the Company letters of
resignation, to be effective on the business day following the Company’s filing
with the SEC of its Annual Report on Form 10-KSB.

 

(l)                                     Appointment of Directors.  Effective on
the business day following the Company’s filing with the SEC of its Annual
Report on Form 10-KSB, and subsequent to the effective time of the resignation
of the directors listed in Section 5.2(l) above, Jose Suarez (the Series A-1
Director), Barry Waite and Eric Sigler (each a Series A Director) shall have
been appointed to the Board of Directors.

 

(m)                               Amendment to Bylaws.  The Board of Directors
of the Company shall have amended the Bylaws of the Company, and the Secretary
shall have certified the same, to read substantially in the form attached hereto
as Exhibit G.

 

(n)                                 Amendment to Amended and Restated
Certificate of Incorporation.  The Board of Directors of the Company shall have
adopted (and not rescinded) a resolution that (a) approves the amendment of the
Company’s Amended and Restated Certificate of Incorporation (the “Certificate”)
to add a new sentence to the end of Article 5 thereof reading as follows, “Any
director may be removed, with or without cause, by the holders of a majority of
the shares then entitled to vote for the election of such director,” and (b)
directs the officers and management of the Company to include the amendment as a
proposal in the Company’s Proxy Statement for the 2005 Annual Meeting of
Stockholders.

 

(o)                                 Updated Disclosure Schedules at Subsequent
Closing.  On the date of any Subsequent Closing, the Company shall deliver
updated disclosure schedules to make the representations and warranties of the
Company true and complete as of the date of such Subsequent Closing (the
“Bringdown Schedules”).  The consummation by an Investor of the Subsequent
Closing shall constitute the Investor’s acceptance of the representations and
warranties as modified by the Bringdown Schedules, and the Investor’s waiver of
any remedy for changes in the representations and warranties from those made on
the date hereof to those made on the date of such Subsequent Closing.

 

22

--------------------------------------------------------------------------------


 

5.3                                 Conditions to Obligations of Company.  The
obligation of Company to deliver the Shares and to consummate the transactions
at each Closing shall be subject to the fulfillment (or waiver by the Company),
on or prior to the Closing Date, of the following additional conditions:

 

(a)                                  Payment of Consideration.  The Investors
shall have delivered the full Purchase Price for the Shares.

 

(b)                                 Representations; Performance.  Each of the
representations and warranties of Investor contained in this Agreement shall be
true, in each case on the date hereof and at and as of the Closing Date as
though made on and as of the Closing Date.  The Investors shall have duly
performed and complied in all material respects with all agreements and
conditions required by this Agreement to be performed or complied with by it
prior to or on the Closing Date.

 

ARTICLE 6
Covenants

 

6.1                                 Mutual Covenant,  Public Announcements.  The
Company and the Investors shall cooperate in making a public announcement of the
transactions contemplated by this Agreement.  Neither the Company nor any
Investor shall make any public announcement of this Agreement, or the
transactions contemplated by this Agreement, without the consent of IGC and BAVP
VII, L.P. (“BAVP”) and the Company, which consent shall not be unreasonably
withheld.  Notwithstanding the foregoing, any party hereto may make such
disclosures concerning the transactions contemplated by this Agreement as may be
required by Applicable Law, provided the other parties receive a description of
the disclosures and a reasonable time to comment prior to public dissemination. 
In this regard, each Investor acknowledges that promptly after the Initial
Closing the Exchange Act and the rules promulgated thereunder will require the
Company to file with the SEC, and make publicly available, the Transaction
Documents, including all exhibits and schedules thereto, as an Exhibit to a
Current Report on Form 8-K.  The Company acknowledges that the Investors may
make comparable filings on Schedule 13D or Schedule 13G, as appropriate.

 

6.2                                 Covenants of the Company.

 

(a)                                  Further Assurances.  Following the Closing,
the Company shall, from time to time, execute and deliver such additional
instruments, documents, conveyances or assurances and take such other actions as
shall be necessary, or otherwise reasonably requested by an Investor, to confirm
and assure the rights and obligations provided for in this Agreement and the
Ancillary Agreements and render effective the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements.

 

(b)                                 Removal of Legends.  Any legend endorsed on
a certificate pursuant to Section 6.3(b) hereof shall be removed upon transfer
(i) if the Shares or Conversion Shares evidenced by the certificate have been
sold pursuant to registration under the Securities Act or otherwise lawfully
sold in a public transaction, or (ii) if the holder of such securities shall
have provided the Company with an opinion of counsel, in form and substance
acceptable to the Company and from attorneys reasonably acceptable to the
Company, stating that a public sale, transfer or assignment of such securities
may be made without registration.  In addition, the

 

23

--------------------------------------------------------------------------------


 

Company will remove any such Legend upon request of an investor if Rule 144(k)
is applicable to such securities.

 

(c)                                  Amendment of Certificate of Incorporation. 
The Company shall include the amendment to the Certificate of Incorporation
described in Section 5.2(n) in its Proxy Statement for the 2005 Annual Meeting
of Stockholders, shall solicit proxies for the approval thereof, and shall
promptly file the amendment with the Delaware Secretary of State following
approval.

 

6.3                                 Covenants of Investor.

 

(a)                                  Further Assurances.  Following the Closing,
each Investor shall, from time to time, execute and deliver such additional
instruments, documents, conveyances or assurances and take such other actions as
shall be necessary, or otherwise reasonably requested by the Company, to confirm
and assure the rights and obligations provided for in this Agreement and the
Ancillary Agreements and render effective the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements.

 

(b)                                 Legends.  Each certificate evidencing any of
the Shares or Conversion Shares shall be endorsed with legends substantially as
set forth below, and Investor covenants that, except to the extent such
restrictions are waived by the Company or the legends may be removed under
Section 6.2(b), Investor shall not transfer such securities without complying
with the restrictions on transfer described in the legends endorsed thereon:

 

(i)                                     The following legend under the
Securities Act:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF
UNDER THE ACT OR COMPLIANCE WITH RULE 144 PROMULGATED UNDER THE ACT, OR UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND
ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(ii)                                  If required by the authorities of any
state in connection with the issuance or sale of the Shares or Conversion
Shares, the legend required by such state authority.

 

(c)                                  At the Company’s expense, each Investor
agrees to file in a timely manner any Schedule 13D or 13G required under
Section 13(d) of the Exchange Act and any report required under Section 16(a) of
the Exchange Act.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 7
Indemnification

 

7.1                                 Company Indemnification.

 

(a)                                  The Company hereby agrees to hold harmless
and indemnify the Investors, the Investors’ direct and indirect subsidiaries,
affiliated entities and corporations, and each of their partners, officers,
directors, employees, stockholders, agents, affiliates and representatives
(individually an “Indemnified Party” and, collectively, the “Indemnified
Parties”) against any and all reasonable expenses (including reasonable
attorneys’ fees, to be reimbursed promptly as incurred), damages, judgments,
fines, amounts paid in settlements, or any other amounts that an Indemnified
Party incurs as a result of any claim or claims made against it in connection
with any threatened, pending or completed action, suit, arbitration,
investigation or other proceeding arising out of, or relating to the Investors’
actions in connection with the purchase by the Investors, or any of them, of
Shares or in connection with any other transactions consummated or contemplated
hereunder; provided, however, that no Indemnified Party shall be entitled to be
held harmless or indemnified by the Company for acts, conduct or omissions as to
which there has been a final adjudication that such Indemnified Party engaged in
intentional misconduct or in knowing and culpable violation of the law.  The
parties acknowledge that the undertakings made by the Company in this
Section 7.1 are a material inducement to the Investors who would not purchase
any Shares hereunder without such an undertaking on behalf of the Company.  Each
Indemnified Party is an intended third party beneficiary of this Section 7.1 and
may enforce it against the Company as if a party hereto.

 

(b)                                 Each Indemnified Party shall notify the
Company in writing of any action against such Indemnified Party entitled to be
indemnified pursuant to Section 7.1(a) in respect of which the Company is or may
be obligated to provide indemnification on account of Section 7.1(a) promptly
after the receipt of notice of the commencement thereof.  The omission of any
Indemnified Party so to notify the Company of any such action shall not relieve
the Company from any liability which the Company may have to such Indemnified
Party except to the extent (and only the extent) the Company shall have been
materially prejudiced by the omission of such Indemnified Party so to notify the
Company pursuant to this Section 7.1(b).  In case any such action shall be
brought against any Indemnified Party of which such Indemnified Party shall have
notified the Company, the Company shall be entitled to participate therein and,
to the extent that the Company may wish, to assume the defense thereof, with
counsel selected by the Company and reasonably satisfactory to such Indemnified
Party.  After notice from the Company to such Indemnified Party of its election
so to assume the defense thereof, the Company will not be liable to such
Indemnified Party under Section 7.1(a) for any legal or other expense
subsequently incurred by such Indemnified Party in connection with the defense
thereof nor for any settlement thereof entered into without the consent of the
Company; provided, however, that (i) if the Company does not elect, or otherwise
fails, to assume the defense of such claim or action or (ii) if the Indemnified
Party reasonably determines (x) that there may be a conflict between the
positions of the Company and of the Indemnified Party in defending such claim or
action or (y) that there may be legal defenses available to such Indemnified
Party different from or in addition to those available to the Company, then
separate counsel for the Indemnified Party shall be entitled to participate in
and conduct the defense, in the case of (i) and (ii)(x), or such different
defenses, in the case of (ii)(y), and the Company shall be liable for any

 

25

--------------------------------------------------------------------------------


 

reasonable legal or other expenses incurred by the Indemnified Party in
connection with the defense, such expenses to be reimbursed promptly as
incurred.  In the event the Company elects to assume the defense of any claim
tendered in accordance with this Section, the Company shall be solely and
unconditionally responsible for the resolution of such claim, it being expressly
understood that no such defense may be undertaken under a reservation of rights
or with similar limitations or conditions.

 

(c)                                  If for any reason the foregoing
indemnification is held unenforceable, then the Company shall contribute to the
loss, claim, damage, liability or expense for which such indemnification is held
unenforceable to the fullest extent permitted by applicable law.

 

(d)                                 The foregoing indemnification provisions are
in addition to, and not in derogation of, any statutory, equitable or common-law
remedy any party may have for breach of representation, warranty, covenant or
agreement.  The Company agrees that, without the prior consent of the related
Investor, which will not be unreasonably withheld, the Company will not settle,
compromise or consent to the entry of any judgment in any pending claim,
threatened claim, action, proceeding or investigation in respect of which
indemnification or contribution could be sought under this Section 7.1 unless
such settlement, compromise or consent includes an unconditional release of each
Indemnified Party from all liability arising out of such claim, action,
proceeding or investigation.

 

ARTICLE 8
Miscellaneous

 

8.1                                 Miscellaneous Expenses.  The Company share
bear its own expenses, costs and fees (including attorneys’ and auditors’ fees
and expenses) in connection with the transactions contemplated by this
Agreement, including the preparation, execution and delivery of this Agreement
and compliance herewith, which expenses, costs and fees shall not exceed
$100,000.  Whether or not the transactions contemplated by this Agreement are
consummated, the Company shall pay the reasonable out-of-pocket expenses
incurred by IGC and BAVP in connection with negotiating the transactions
contemplated by this Agreement (including attorney’s fees and expenses) up to a
maximum of $60,000 for IGC and $10,000 for BAVP.  Expenses incurred by IGC in
excess of $60,000 shall be borne exclusively by IGC.  Expenses incurred by BAVP
in excess of $10,000 shall be borne exclusively by BAVP.

 

8.2                                 Severability.  If any provision of this
Agreement, including any phrase, sentence, clause, section or subsection, is
inoperative or unenforceable for any reason, that circumstance shall not render
the provision in question inoperative or unenforceable in any other case or
circumstance, and shall not render any other provision or provisions herein
contained invalid, inoperative, or unenforceable to any extent whatsoever.

 

8.3                                 Notices.  All notices, requests, demands,
approvals, consents, waivers and other communications required or permitted to
be given under this Agreement (each, a “Notice”) shall be in writing and shall
be (a) delivered personally, (b) mailed by first-class mail or certified mail,
return receipt requested, postage prepaid, (c) sent by next-day or overnight
mail or delivery, or (d) sent by facsimile transmission, provided that a
confirmation statement is retained by sender, in each case addressed as follows:

 

26

--------------------------------------------------------------------------------


 

(a)                                  if to an Investor, to the address or
facsimile number for that Investor provided in Schedule I or Schedule II, as
applicable.

 

(b)                                 if to the Company, to:

 

Innovative Micro Technology, Inc.
75 Robin Hill Rd.
Santa Barbara, CA  93117
Facsimile:  805-967-2677
Attention:  John Foster, President

 

With a copy (which shall not constitute notice):

 

Sheppard, Mullin, Richter & Hampton LLP
333 S. Hope Street, 48th Floor Los Angeles, CA  90017
Facsimile:  (213) 620-1398
Attention:  James J. Slaby, Esq.

 

or, in each case, at such other address as may be specified in a Notice to the
other party hereto.  All Notices shall be deemed effective and given upon
receipt.

 

8.4                                 Attorneys’ Fees.  If any party hereto
initiates any legal action arising out of or in connection with this Agreement,
the prevailing party shall be entitled to recover from the other party all
reasonable attorneys’ fees, expert witness fees and expenses incurred by the
prevailing party in connection therewith.

 

8.5                                 Notification of Certain Matters.  If any
Investor or the Company shall, prior to the Closing, obtain actual knowledge of
a breach of the representations and warranties made to that party in this
Agreement, then that party shall promptly notify the breaching party of the
breach.  Any party that does not give notice of such known breach prior to
Closing and that elects, notwithstanding such knowledge, to complete the
transactions contemplated in this Agreement, shall be deemed to have waived any
remedy for such breach.

 

8.6                                 Liability for Transfer Taxes.  Company shall
be responsible for and pay in a timely manner all sales, use, value added,
documentary, stamp, gross receipts, registration, transfer, conveyance, excise,
recording, license and other similar Taxes and fees (“Transfer Taxes”), arising
out of or in connection with or attributable to the transactions effected
pursuant to this Agreement.  Each party hereto shall prepare and timely file all
Tax Returns required to be filed in respect of Transfer Taxes that are the
primary responsibility of such party under applicable law.

 

8.7                                 Headings.  The headings contained in this
Agreement are for purposes of convenience only and shall not affect the meaning
or interpretation of this Agreement or any of its terms.

 

8.8                                 Entire Agreement.  This Agreement (including
the Schedules and Exhibits hereto) constitutes the entire agreement between the
parties with respect to the subject matter hereof, and

 

27

--------------------------------------------------------------------------------


 

supersedes all prior agreements and understandings, both written and oral,
between the parties with respect thereto.

 

8.9                                 Counterparts.  This Agreement may be signed
(including by facsimile) in one or more counterpart signature pages, each of
which shall be deemed an original and all of which shall together constitute one
and the same instrument.

 

8.10                           Governing Law, Jurisdiction and Venue.

 

(a)                                  This Agreement shall be governed in all
respects, including as to validity, interpretation and effect, by the internal
laws of the State of California, without giving effect to the conflict of laws
rules thereof.  Each Investor and the Company hereby irrevocably submits to the
jurisdiction of the courts of the State of California, and the federal courts of
the United States of America located in the Central District of California, in
respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, and hereby waive,
and agree not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in said courts or that the venue thereof may not be appropriate
or that this Agreement or any of such document may not be enforced in or by
those courts, and the parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined in such a
California State Court or federal court.  Each Investor and the Company hereby
consent to and grant any such court jurisdiction over the person of such parties
and over the subject matter of any such dispute and agrees that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 8.3, or in such other manner as may be permitted by
law, shall be valid and sufficient service thereof.

 

8.11                           WAIVER OF JURY TRIAL.  IF ANY DISPUTE BETWEEN THE
COMPANY AND THE INVESTORS ARISES OUT OF THIS AGREEMENT OR ANY RELATED
TRANSACTION, WITH RESPECT TO ANY LITIGATION THE PARTIES EXPRESSLY WAIVE ANY
RIGHT THEY MAY HAVE TO A JURY TRIAL AND AGREE THAT ANY SUCH LITIGATION SHALL BE
TRIED BY A JUDGE WITHOUT A JURY.

 

8.12                           Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, successors and permitted assigns.  For purposes of this Agreement, a
“permitted assign” of an Investor shall mean any person who is a “Permitted
Transferee” under the Rights Agreement.

 

8.13                           No Third Party Beneficiaries.  Nothing in this
Agreement shall confer any rights upon any Person other than the parties hereto
and their respective heirs, legal representatives, successors and permitted
assigns.

 

8.14                           Amendment; Waivers, etc.  Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the holders of
at least a majority of the Common Stock not previously sold to the public that
is issued or issuable upon conversion of the then-outstanding Shares.  Any
amendment or waiver effected in accordance with this section shall be binding
upon each holder of any securities

 

28

--------------------------------------------------------------------------------


 

purchased under this Agreement at the time outstanding (including securities
into which such securities have been converted), each future holder of all such
securities and the Company.  Any such waiver shall constitute a waiver only with
respect to the specific matter described in such writing and shall in no way
impair the rights of the party granting such waiver in any other respect or at
any other time.  Neither the waiver by any of the parties hereto of a breach of
or a default under any of the provisions of this Agreement, nor the failure by
any of the parties, on one or more occasions, to enforce any of the provisions
of this Agreement or to exercise any right or privilege hereunder, shall be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any of such provisions, rights or privileges hereunder.

 

8.15                           Exculpation Among Investors.  Each Investor
acknowledges that it is not relying upon any person, firm or corporation, other
than the Company and its officers and directors, in making its investment or
decision to invest in the Company.  Each Investor agrees that no Investor, nor
the respective controlling persons, officers, directors, partners, agents,
employees, attorneys or advisors of any Investor, shall be liable to any other
Investor for any action heretofore or hereafter taken or omitted to be taken by
any of them in connection with the purchase of the Shares and the transactions
contemplated hereunder and under the Ancillary Agreements.

 

The next page is the signature page.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Preferred Stock Purchase
Agreement as of the date first above written.

 

Company:

 

 

INNOVATIVE MICRO TECHNOLOGY, INC.

 

 

 

By:

/s/ John Foster

 

 

John Foster

 

President and Chief Executive Officer

 

 

Investors:

 

 

INVESTOR GROWTH CAPITAL LIMITED

 

 

 

By:

/s/ Lisa Crawford

, its “A” Director

 

Name: Lisa Crawford

 

Title: “A” Director

 

 

By:

/s/ Robert de Heus

, its “B” Director

 

Name: Robert de Heus

 

Title: “B” Director

 

 

INVESTOR GROUP L.P.

 

 

By:   Investor Group GP LTD., its General Partner

 

 

 

By:

/s/ Lisa Crawford

, its “A” Director

 

Name: Lisa Crawford

 

Title: “A” Director

 

 

By:

/s/ Robert de Heus

, its “B” Director

 

Name: Robert de Heus

 

Title: “B” Director

 

 

BAVP VII, L.P.

 

 

By: BA Venture Partners VII, LLC

its General Partner

 

 

 

By:

/s/ Eric M. Sigler

 

 

Name: Eric M. Sigler

 

Title: Member

 

30

--------------------------------------------------------------------------------


 

MIRAMAR VENTURE PARTNERS, L.P.

 

 

By:

 Miramar Venture Associates, LLC
its general partner

 

By:

/s/ Robert R. Holmen

 

Name: Robert R. Holmen

Title: Member

 

31

--------------------------------------------------------------------------------


 

Schedule I

 

Investors

 

 

 

 

 

 

 

Shares,
Common
Stock
Subject to
Performance
Warrant

 

Paired
Share
Purchase
Price

 

 

 

 

 

 

 

 

 

Series A Redeemable
Preferred Stock

 

Series A-1 Convertible
Preferred Stock

 

Name and Address for Notices

 

 

 

 

 

Shares

 

Purchase
Price

 

Shares

 

Purchase Price

Investor Growth Capital Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

National Westminster House

 

 

 

 

 

 

 

 

 

 

 

 

 

Le Truchot, St. Peter Port

 

 

 

 

 

 

 

 

 

 

 

 

 

GY1 4PW, Guernsey

 

 

 

 

 

 

 

 

 

 

 

 

 

Channel Islands

 

 

 

 

 

 

 

 

 

 

 

 

 

Tel.: +44 1481 732 615

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile: +44 1481 732 616

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention: Wayne Tallowin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy (which shall not

 

 

 

 

 

 

 

 

 

 

 

 

 

constitute notice) to:

 

 

 

 

 

 

 

 

 

 

 

 

 

Benjamin B. Quinones, Esq.

 

 

 

 

 

 

 

 

 

 

 

 

 

Pillsbury Winthrop LLP

 

 

 

 

 

 

 

 

 

 

 

 

 

2475 Hanover Street

 

 

 

 

 

 

 

 

 

 

 

 

 

Palo Alto, CA 94304-1114

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile: (650) 233-4545

 

329,412

 

$

4,666,680.98

 

329,412

 

$

933,323.02

 

164,706

 

$

5,600,004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Investor Group L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

National Westminster House

 

 

 

 

 

 

 

 

 

 

 

 

 

Le Truchot, St. Peter Port

 

 

 

 

 

 

 

 

 

 

 

 

 

GY1 4PW, Guernsey

 

 

 

 

 

 

 

 

 

 

 

 

 

Channel Islands

 

 

 

 

 

 

 

 

 

 

 

 

 

Tel.: +44 1481 732 615

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile: +44 1481 732 616

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention: Wayne Tallowin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy (which shall not

 

 

 

 

 

 

 

 

 

 

 

 

 

constitute notice) to:

 

 

 

 

 

 

 

 

 

 

 

 

 

Benjamin B. Quinones, Esq.

 

 

 

 

 

 

 

 

 

 

 

 

 

(address as above) .

 

141,176

 

$

1,999,998.04

 

141,176

 

$

399,993.96

 

70,588

 

$

2,399,992

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BAVP VII, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

950 Tower Lane, Suite 700

 

 

 

 

 

 

 

 

 

 

 

 

 

Foster City, CA. 94404

 

 

 

 

 

 

 

 

 

 

 

 

 

[FACSIMILE]

 

352,941

 

$

5,000,009.26

 

352,941

 

$

999,987.74

 

176,471

 

$

5,999,997

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Miramar Venture Partners, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

2101 East Coast Hwy., Ste. 300

 

 

 

 

 

 

 

 

 

 

 

 

 

Corona del Mar, CA 92625

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile: (949) 760-4451

 

176,471

 

$

2,500,011.72

 

176,471

 

$

499,995.28

 

88,235

 

$

3,000,007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

1,000,000

 

$

14,166,700.00

 

1,000,000

 

$

2,833,300.00

 

500,000

 

$

17,000,000

 

 

I-1

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Certificate of Designation

Exhibit B

Form of Closing Certificates

Exhibit C

Form of Investors’ Rights Agreement

Exhibit D

Form of Right of First Refusal and Co-Sale Agreement

Exhibit E

Form of Voting Agreement

Exhibit F

Form of Performance Warrant

Exhibit G

Form of Amendment to Company Bylaws

 

SCHEDULES

 

Schedule I

Investors

Schedule II

Investors at Subsequent Closing

Schedule 3.3(b)

Outstanding Warrants

Schedule 3.7

Undisclosed Liabilities

Schedule 3.9

Taxes

Schedule 3.10

Material Adverse Changes

Schedule 3.11

Litigation

Schedule 3.12

Compliance with Laws

Schedule 3.13(a)

Real Property

Schedule 3.13(c)

Permitted Liens

Schedule 3.14

Contracts

Schedule 3.15

Warranties

Schedule 3.16

Intellectual Property

Schedule 3.17

Insurance Policies

Schedule 3.18(a)

Non-Compliance With Environmental Laws

Schedule 3.18(b)

Other Environmental Matters

Schedule 3.18(d)

Environmental Proceedings

Schedule 3.19

Employees, Labor Matters

Schedule 3.20

Investors’ Ownership Percentage at Subsequent Closing

Schedule 3.22

Dealings with Affiliates

Schedule 3.23

Territorial Restrictions

Schedule 3.24

Effect of Transaction

Schedule 3.26

Retention Agreements

Schedule 3.29

Registration Rights

Schedule 3.30

Stockholders

Schedule 3.31

No Intervention

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT A
Form of Certificate of Designation

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B
Form of Closing Certificate

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C
Form of Investors’ Rights Agreement

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D
Form of Right of First Refusal and Co-Sale Agreement

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E
Form of Voting Agreement

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F
Form of Performance Warrant

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G
Form of Amendment to Company Bylaws

 

G-1

--------------------------------------------------------------------------------